Citation Nr: 0609267	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  00-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for acne and folliculitis, 
claimed as chloracne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to December 
1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This matter was previously before the Board in March 2004, at 
that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) 
for additional development.  After the development was 
undertaken, the AMC issued Supplemental Statements of the 
Case in August 2005 and October 2005 both of which continued 
to deny the veteran's claim.  The matter was returned to the 
Board for further appellate action.    

After careful review and consideration the Board has 
determined that a remand is again necessary.  The appeal is 
REMANDED to the RO via the AMC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
a skin disability, which he has claims is chloracne.   
Essentially, he contends that his naval service necessitated 
visitation in the Republic of Vietnam during the Vietnam War 
[thus presumably exposing him to herbicides, see 38 C.F.R. § 
3.307(a)(6)].  He additionally contends that since 1968 he 
has suffered from chloracne.  

Pursuant to the Board's March 2004 remand, the veteran was 
referred for a VA skin examination in order to clarify the 
diagnosis of his skin disability and also to obtain a medical 
opinion as to whether or not a relationship exists between 
the veteran's skin disabilities and any incident of service.    

Although the July 2004 VA medical examination contained an 
opinion that ruled out a relationship between any potential 
herbicide exposure and the current skin disabilities, the 
examiner did not issue an opinion as to whether or not skin 
disabilities were otherwise related to the veteran's service.   

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.

Based on these circumstances, the Board therefore finds that 
a remand for an additional medical opinion is in order.  
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of the veteran's skin 
disorder.  The claims folder should be 
made available to the examiner.  The 
examiner should opine as to whether it is 
at least as likely as not that any 
diagnosed skin condition had its onset in 
service or is due to service.  A report 
of the examination should be prepared and 
associated with the veteran's VA claims 
folder.

2. When the above development has been 
completed, VBA should readjudicate the 
claim. If the claim remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case. The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

